Citation Nr: 0011952	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-15 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of frostbite of the feet.

3.  Entitlement to an increased disability evaluation for a 
skin disability of the feet diagnosed as dermatophytosis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This appeal arises from November 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Subsequently, in August 1998, the 
veteran's case was transferred to the RO in Lincoln, 
Nebraska.  The veteran had active military service from 
January 1951 to September 1952.

Additionally, the Board notes that in January 1998 the 
veteran perfected his appeal with respect to the issue of 
entitlement to an increased disability evaluation for a skin 
disability of the feet diagnosed as dermatophytosis.  
Subsequently, in a September 1998 Hearing Officer's Decision, 
the veteran was awarded a 10 percent disability evaluation 
for his skin disability of the feet under Diagnostic Code 
7806, effective September 15, 1997.  In this regard, as 10 
percent is not the highest evaluation assignable under 
Diagnostic Code 7806 and as the veteran is deemed to be 
seeking an increased disability evaluation for his skin 
disability in excess of 10 percent, the appeal regarding this 
claim is not deemed abrogated.  See AB v. Brown, 6 Vet. App. 
35, 38 (1995).

Furthermore, the Board notes that the claims file contains a 
July 1954 rating decision showing the veteran was denied 
service connection for frozen feet.  The veteran was notified 
of such denial the same month; however, he failed to submit a 
notice of disagreement with respect to this denial within a 
one year period.  See Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957.  
Subsequently, in a November 1997 rating decision and in the 
December 1997 Statement of the Case, the RO erroneously 
framed the issue as entitlement to service connection for the 
residuals of frostbite of the feet, and failed to determine 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  In this regard, as the 
Board is required to determine whether new and material 
evidence has been submitted subsequent to that July 1954 
final decision, see Barnett v. Brown, 83 F.3d. 1380 (Fed Cir. 
1996), McGinnis v. Brown, 4 Vet. App. 239 (1993), the Board 
will address this issue as set forth on the title page of 
this decision.  


REMAND

Upon a preliminary review of the case, the Board notes that, 
during the June 1998 appeal hearing at the RO, the veteran 
indicated that he was treated for his problems with his skin 
and veins of the feet at the Salt Lake City VA Medical Center 
(VAMC) within six months of his discharge from service, that 
he was treated for these problems at the Leavenworth VAMC 
after 1988, and that he received treatment through the Kansas 
City VAMC since at least as early as 1988.  As well, he noted 
he was treated at the East St. Joseph VAMC.  In this regard, 
1998 medical notations from the Kansas City VAMC further 
support the veteran's contentions that he received treatment 
at the mentioned VA facilities. 

In this regard, although the record shows that the RO was 
unsuccessful in its attempt to obtain the veteran's treatment 
records from the Leavenworth VAMC for the period including 
from July 1998 to November 1998, the Board finds that the 
claims folder is devoid of any indication that the RO has 
attempted to obtain the veteran's records from this facility 
for the period including from 1988 to 1998.  In addition, the 
Board finds that the claims folder neither contains the 
veteran's treatment records from the Salt Lake City VAMC or 
East St. Joseph VAMC, nor contains evidence that the RO has 
attempted to obtain the veteran's treatment records from 
these facilities.  It is also unclear whether all records 
from Kansas City VAMC have been obtained.

The United States Court of Veterans Appeals (Court) has held 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if the said records were not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In a precedent opinion, the VA General 
Counsel held that when a decision is entered on or after July 
21, 1992, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  The date July 21, 1992, was chosen as that was 
the date the Court announced the constructive knowledge rule 
in Bell.  See VAOPGCPREC 12-95.  As such, it is necessary to 
ensure that either the veteran's medical records from the 
above mention VA medical facilities are obtained, or that the 
record on appeal contains documentation indicating that such 
records are unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all treatment 
records, inpatient and outpatient, 
pertaining to the veteran from the Salt 
Lake City VA Medical Center (VAMC) for 
the period including from 1952 to 1988, 
the Leavenworth VAMC for the period 
including from 1988 to the present, and 
the Kansas City VAMC.  In addition, the 
RO should contact the veteran and obtain 
information with respect to his dates of 
treatment at the East St. Joseph VAMC 
and attempt to obtain his treatment 
records from this facility.  If the 
search for the mentioned records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facilities 
indicating that these records were not 
available.

2.  The RO should then adjudicate the 
issues on appeal, as framed on the 
tittle page of this remand.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	RALPH G. STIEHM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




